DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 06/12/2020
Application claims a DP date of June 14, 2019
Claim 1 is independent
Claims 1-10 are pending

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Publication Number 2018/0031854 A1) in view of Kuo et al. (U. S. Patent Publication Number 2018/0136482 A1).

Regarding Claim 1, Hu discloses  an optical element driving mechanism (Fig 5 illustrates the driving mechanism,), comprising: 
a fixed assembly (Fig 5 – frame 11 and 12), having a main axis (Fig 5 – optical axis O); 
a movable assembly (Fig 5 – holder 13), configured to be connected to an optical element (In ¶0054, Hu discloses that the holder 13 has a through hole 13a configured to receive the lens.  He further discloses that the through hole 13A and the lens may have thread structure so as to firmly dispose the lens in the through hole 13A), 
wherein the movable assembly is movable relative to the fixed assembly (In ¶0055 Hu discloses that the Coil C is wound around the outer surface of the holder 13 and in ¶0057 Hu further discloses that power (e.g. current) to the coil C forces the holder 13 and the lens to move relative to the frame 11 along the optical axis O (Z- Axis)); 
a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly (In ¶0057 Hu discloses that power (e.g. current) to the coil C forces the holder 13 and the lens to move relative to the frame 11 (interpreted as the fixed assembly) along the optical axis O (Z- Axis)); 
Hu in ¶0057 discloses that the elastic element 15 and 16 provide a cushioning effect in the direction of the optical axis O to avoid the carrier 13 and the lens from being damages.  However, Hu fails to clearly disclose a stopping assembly, configured to limit the movement of the movable assembly relative to the fixed assembly within a range of motion.
Instead in a similar endeavor, Kuo discloses a stopping assembly, configured to limit the movement of the movable assembly relative to the fixed assembly within a range of motion (In Figs 8 and 9 and in ¶0059 - ¶0061, Kuo teaches that the holder 32 (In ¶0038 Kuo discloses that the holder 32 is the movable portion and holds the optical lens) protrudes from the frame 34 so that it is restricted/limited by the housing 20 at the upper limit and further the holder 32 protrudes from the bottom surface 34B so as to restrict at the lower position).
Hu and Kuo are combinable because both are related to lens driving mechanism in an imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protrusion in the holder as taught by Kuo in the imaging module disclosed by Hu. 
The suggestion/motivation for doing so would have been to “restrict the upper and lower movement of the lens” as disclosed by Kuo in ¶0059 - ¶0061.
Therefore, it would have been obvious to combine Hu and Kuo to obtain the invention as specified in claim 1.

Regarding Claim 2, Hu in view of Kuo discloses wherein when viewed along the main axis (Hu: Fig 11 is used to disclose these limitations; Main axis is along the Z Axis), the fixed assembly (Hu: Fig 11 – Frame 12) includes: 
a first side (Hu: Fig 11, The first side is marked as indicated in the figure below), extending in a first direction (Hu: Fig 11 -Y axis direction); 
a second side (Hu: Fig 11, The second side is marked as indicated in the figure below), extending in a second direction (Hu: Fig 11 -X axis direction); 
a third side, wherein the first side and the third side are respectively located on two sides of the movable assembly (Hu: Fig 11, The third side is marked as indicated in the figure below); and 
a fourth side, wherein the second side and the fourth side are respectively located on two sides of the movable assembly (Hu: Fig 11, The fourth side is marked as indicated in the figure below).

    PNG
    media_image1.png
    310
    776
    media_image1.png
    Greyscale


Regarding Claim 3, Hu in view of Kuo discloses wherein the driving assembly includes a driving coil (Hu: Hu’s disclosure in Fig 11 is used – the driving assembly 14 includes the Coil C wound around the holder 13 and MI magnets), and a winding axis of the driving coil is parallel to the main axis (Hu: Fig 11 and in the inserted figure below, the winding axis is along the Z-axis which is parallel to the optical axis O); wherein the driving coil includes: 
a first segment, parallel to the first side (Hu: Fig 11 and in the attached figure below, the first segment is marked and is parallel to the interpreted first side as indicated in Claim 2 above); 
a second segment, not parallel to the first side and the second side (Hu: In Fig 11 and in ¶0055 discloses that the Coil C may be of different shapes – quadrilateral, hexagonal, octagonal confirming to the shape of the holder 13.  In Fig 11, Hu has disclosed the coil C as octagonal and the side adjacent to segment 1 (and as marked in the figure below) has been interpreted as the second segment.  This segment is not parallel to either the first or the second side);  
a third segment, not parallel to the first side and the second side (Hu: Fig 11 and in the attached figure below, Examiner has indicated the third segment.  This is also not parallel to the first and the second side); and 
a fourth segment, wherein the second segment is connected to the third segment via the fourth segment, wherein the fourth segment is parallel to the second side (Hu: Fig 11 and in the attached figure below, Examiner has indicated the fourth segment as the segment connecting the second and the third segment.  This is parallel to the second side); 
wherein the driving assembly further includes a magnetic element corresponding to the first segment (Hu:  Fig 11 – magnetic element MI is parallel to the first segment); 
wherein the magnetic element has a long strip-shaped structure and extends in the first direction (Hu:  Fig 11 – magnetic element MI is a long strip and extend along the first direction – y axis ); 
wherein the driving assembly does not have a magnetic element corresponding to the second segment and the third segment (Hu: Fig 11 clearly discloses that this is no magnetic element parallel to the X axis or along the direction of the second and third segment); 
wherein the driving assembly does not have a magnetic element corresponding to the fourth segment (Hu: Fig 11 clearly discloses that this is no magnetic element parallel to the X axis or along the direction of the second and third segment).

    PNG
    media_image2.png
    393
    699
    media_image2.png
    Greyscale


Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (U.S. Patent Publication Number 2017/0227783 A1) discloses an electromagnetic driving device is provided which includes a stationary portion, an OIS driving assembly, a movable portion, and a flexible member. The stationary portion and the movable portion are arranged along a main axis. The OIS driving assembly is configured to drive the movement of the movable portion relative to the stationary portion. The flexible member extends on a plane that is located on a side of the moveable portion and connects the movable portion to the stationary portion.
Hu et al. (U.S. Patent Publication Number 2016/0299350 A1) discloses a lens driving apparatus with a closed-loop anti-shake structure, comprising: a lens holder comprising a coil; a frame comprising a plurality of magnets and receiving the lens holder; a driving circuit board disposed under the frame; a plurality of first set of elastic bodies configured such that the lens holder remains movable in a direction of a first axis with respect to the frame; a plurality of second set of elastic bodies configured such that the frame remains movable in a direction perpendicular to the first axis with respect to the driving circuit board; and a first optical module and a first optical reference respectively disposed at the driving circuit board and the lens holder, the first optical module sensing a relative movement of the first optical reference so as to sense a movement of the lens holder in the direction of the first axis.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10 are objected as they depend on the objected Claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        May 7, 2022